 Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 1 of 15

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   04/26/2021
                                                                                                   CT Log Number 539449916
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores Texas, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Haynes Tyesha, Individually and as Representative of the Estate of Julia Haynes,
                                                 Deceased, Pltf. vs. Wal-Mart Stores Texas, LLC., Dft.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Citation, Return, Petition
COURT/AGENCY:                                    152nd Judicial District Court Harris County, TX
                                                 Case # 202121184
NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 04/03/2019 at store #5959, 111 Yale Street,
                                                 Houston, TX 77007
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Process Server on 04/26/2021 at 03:19
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration of 20 days after service
ATTORNEY(S) / SENDER(S):                         Jeffrey Nash Todd
                                                 The Todd Law Group, PLLC
                                                 12929 Gulf Freeway, Suite 301
                                                 Houston, TX 77034
                                                 832-243-4953
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 04/27/2021, Expected Purge Date:
                                                 05/02/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / GP




                                                                EXHIBIT A
 Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 2 of 15

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/26/2021
                                                                                                    CT Log Number 539449916
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart Stores Texas, LLC (Domestic State: DE)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / GP
                Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 3 of 15


                                                                          Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                             Mon, Apr 26, 2021

Server Name:                      Drop Service




Entity Served                     WAL-MART STORES TEXAS, LLC

Agent Name                        CT CORPORATION SYSTEM

Case Number                       2021121184

J urisdiction                     TX




   P P                                                          1
.
I                  Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 4 of 15
                                                      CAUSE NO. 202121184
    COPY OF PLEADING PROVIDED BY   pur

                                         RECEIPT NO: 884413 TRACKING NO: 73859142
                                           EML
    Plaintiff:                                             In The 152nd
    HAYNES,TYESHA ARLENE(INDIVIDUALLY AND AS                Judicial District Court of
    REPRESENTATIVE OF THE
    vs.                                                    Harris County, Texas
    Defendant:                                             201 CAROLINE
    WAL-MART STORES TEXAS LLC                              Houston, Texas
                                   CITATION CORPORATE
    THE STATE OF TEXAS
    County of Harris

    To:    WAL-MART STORES TEXAS I.I.0(A FOREIGN CORPORATION)MAY BE SERVED BY SERVING ITS
    REGISTERED AGENT CT CORPORATION SYSTEM
    1999 BRYAN STREET #900, DALLAS TX 75201

            Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION

    This instrument was filed on April 9, 2021 in the above cited cause number and court. The instrument attached describes the
    claim against you.

             YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a written answer with
    the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
    you were served this citation and petition, a default judgment may be taken against you. In addition to filing a written answer
    with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally
    must be made no later than 30 days after you fil.e your answer with the clerk. Find out more at TexasLawHelp.org.

            This citation was issued on April 12, 2021, under my hand and seal of said court.


                                                                                                  &te
                                                                                                   .
    Issued at the request of:                                                          Marilyn Burgess, District Clerk
    TODD, JEFFREY NASH                                                                Harris County, Texas
                                                  • U(           0k
    12929 GULF FREEWAY,SUITE 301                                 c                    201 CAROLINE Houston Texas 77002
                                                                   Z
    HOUSTON,TX 77034                              0                    i              (PO Box 4651, Houston, Texas 77210)
                                                               /
    832-243-4953                                         .         /
    Bar Number: 24028048
                                                                                       Generated By:CAROLINA SALGADO
               Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 5 of 15




                                                                              Tracking Number: 73859142
EML



                                                   CAUSE NUMBER: 202121184


PLAINTIFF: HAYNES,TYESHA ARLENE(INDIVIDUALLY AND AS REPRESENTATIVE OF THE                                          In the 152nd
      VS.                                                                              Judicial District Court of
DEFENDANT: WAL-MART STORES TEXAS LLC                                                   Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at           o'clock     . M. on the                day of                                   ,20       . Executed at

(Address)
 in

                          County at o'clock        . M. On the            day of                                     ,20           ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the «Attachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                     day of                                                , 20.

Fees $

                                                                              By
                Affiant                                                                                   Deputy

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this                           day of                                                  20_.



                                                                              .Notary Public
    Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 6 of 15                        4/9/2021 12:00 PM
                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                            Envelope No. 52307426
                                                                                                By: Carolina Salgado
                                                                                           Filed: 4/9/2021 12:00 PM

                             CAUSE NO.

TYESHA HAYNES, INDIVIDUALLY      §                         IN THE DISTRICT COURT OF
AND AS REPRESENTATIVE OF THE     §
ESTATE OF JULIA HAYNES, DECEASED §
     Plaintiff,                  §
                                 §
VS.                              §                             HARRIS COUNTY,TEXAS
                                 §
WAL-MART STORES TEXAS, LLC.,     §
     Defendant.                  §                                   J UDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW,TYESHA ARLENE HAYNES, Individually and as Representative of

the Estate of JULIA HAYNES, Plaintiff, and complains of WAL-MART STORES TEXAS,

LLC. ("Walmart"), Defendant, and for cause would respectfully show unto this Court as

follows:

                                          I.
                                Discovery Control Plan

       1.     Discovery is intended to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure.

                                           II.
                                       The Parties

      2.      Plaintiff, TYESHA ARLENE HAYNES, Individually and as Representative of

the Estate of JULIA HAYNES, is a natural person residing in Harris County, Texas.

      3.      Defendant, WAL-MART STORES TEXAS, LLC. ("Walmart"), is a foreign

corporation organized and existing under the laws ofthe State of Delaware,whose principal

office is located at 702 SW 8th Street #0555- Tax Dept., Bentonville, State of Arkansas, is

authorized to do business in Texas and may be served with process by serving its

                                            -1-
     Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 7 of 15



 registered agent for service of process through CT Corporation System at 1999 Bryan

Street, #900, Dallas, Texas 75201.

                                        Ill.
             Request Pursuant to Rule 28 for Substitution of True Name

       4.     To the extent that WAL-MART STORES TEXAS,LLC.is conducting business

 pursuant to a trade name or assumed name, then suit is brought against WAL-MART

STORES TEXAS, LLC. pursuant to the terms of Rule 28 of the Texas Rules of Civil

 Procedure, and Plaintiff hereby demands upon answer to this suit, that WAL-MART

STORES TEXAS, LLC. answer in its correct legal and assumed names.

                                            IV.
                                  Jurisdiction and Venue

       5.     This Court has jurisdiction over the parties and subject matter of this cause,

and has jurisdiction to grant all relief requested by Plaintiff.

       6.     The amount in controversy is within the jurisdictional limits of this Court.

       7.     Venue of this action is proper in Harris County, Texas under, inter alia,

Sections    15.002(a)(1) and (4) of the TEXAS CIVIL PRACTICE AND REMEDIES CODE.

Specifically, this suit is proper in Harris County because all or a substantial part of the

events or omissions giving rise to the claims occurred in Harris County.

                                             V.
                                     Nature of the Case

       8.     On April 3, 2019, Julia Haynes, Deceased, was walking in the bathroom at

Walmart Supercenter store #5959 located at 111 Yale Street, Houston, TX 77007. As a

result of an unreasonably wet floor that was unclean, Julia Haynes, Deceased, slipped,

landed forcefully on the ground and sustained severe and extensive injuries to her body

(the "Fall"). Upon information and belief, the injuries sustained by Julia Haynes at Walmart
                                              -2-
    Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 8 of 15



were the proximate cause of her ultimate death.




                                         -3-
    Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 9 of 15



                                           VI.
                                     Causes of Action

       A.      Walmart's Premises Liability

       9.       Plaintiff incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       10.    There can be no question that Julia Haynes was an innocent victim in this

case. At the time of the Fall, Julia Haynes was an invitee of Walmart because she was a

customer at Walmart store #5959. Because store #5959 was open to the public, Walmart

extended an invitation to Julia Haynes to shop at Walmart for the mutual benefit of both

parties. Consequently, Walmart, by and through its employee/agents owed Julia Haynes

the duty to inspect the premises and maintain them in a reasonably safe manner.

       1 1.   Walmart was the owner and/or operator of store #5959 at the time of the Fall

and, therefore, either owned, occupied, or controlled the premises where the Fall and

subsequent injury occurred. Such negligence was the proximate cause of Julia Haynes

damages.

       12.    The wet substance left on the premises of Walmart store #5959 posed an

unreasonable risk of harm because individuals walking through the bathroom may slip/trip

and fall through no fault of their own and severely injure themselves.

       13.    Walmart, by and through its employee/agents knew or should have known

of the dangerous condition of the premises of Walmart store #5959 for numerous reasons

including, but not limited to:

              a.      Customers notified Walmart of the dangerous condition
                      at store #5959 or other Walmart stores of similar design
                      and construction around the country;


                                      -4-
    Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 10 of 15



               b.      Walmart agents, servants, or employees actually
                       witnessed accidents caused by the dangerous condition
                       at store #5959 or other Walmart stores of similar design
                       and construction around the country;

               c.      Walmart agents, servants, or employees actually
                       caused the dangerous condition at store #5959 or other
                       Walmart stores of similar design and construction
                       around the country;

               d.      Walmart agents, servants, or employees were involved
                       in the design and construction of the dangerous
                       condition at store #5959 or other Walmart stores of
                       similar design and construction around the country;

               e.      Walmart agents, servants, or employees actually took
                       precautionary measures regarding the dangerous
                       condition at store #5959 or other Walmart stores of
                       similar design and construction around the country;

               f.      Walmart agents, servants, or employees actually took
                       precautionary measures regarding the dangerous
                       condition at store #5959 or other Walmart stores of
                       similar design and construction around the country and
                       negligently failed to remove, repair, or otherwise warn
                       of the dangerous condition; and

               g.     The dangerous condition existed long enough at store
                      #5959 or other Walmart stores of similar design and
                      construction around the country that Walmart did or
                      should have discovered it upon reasonable inspection.

       14.     Walmart breached its duty of care by both failing to make the dangerous

condition reasonably safe and/or failing to adequately warn Julia Haynes of the dangerous

condition at store #5959. Each of these acts or omissions, taken alone or collectively,

amount to premises liability by Walmart and Julia Haynes sustained damages as a

proximate result of Walmart's conduct. Accordingly, Walmart is liable to Plaintiff as a result

of its premises liability.



                                              -5-
    Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 11 of 15



       B.     Walmart's Negligence

       15.     HAYNES incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       16.    At the time of the Fall, Julia Haynes was an invitee at Walmart and, as such,

Walmart had a duty to use ordinary care in maintaining the premises in a safe condition by

inspecting, or ensuring the inspection of, the property for any dangerous conditions and by

making safe any latent defect or providing an adequate warning of any such defect.

       17.    Walmart, by and through its employee/agents breached its duty of care by

failing to reasonably inspect, or ensure the reasonable inspection of, the property for any

dangerous conditions and by failing to make the dangerous condition reasonably safe

and/or failing to adequately warn HAYNES of the dangerous condition at store #5959.

Each of these acts or omissions, taken alone or collectively, amount to negligence by

Walmart and HAYNES sustained damages as a proximate result of Walmart's conduct.

Accordingly, Walmart is liable to HAYNES as a result of its negligence.

       C.     Walmart's Malicious & Grossly Negligent Conduct

       18.    Plaintiff incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       19.    Walmart acted with malice, as that term is defined by Civil Practice &

Remedies Code §41.001(7). Specifically, Walmart, by and through its employee/agents

failed to reasonably inspect, or ensure that others reasonably inspected, the premises of

Store #5959 to determine if the premises were safe and acted with total disregard for the

circumstances existing at the time. In the alternative, Walmart, by and through its

e mployee/agents failed to make the dangerous condition on its premises reasonably safe

and/or failed to adequately warn its invitees of same and acted with total disregard for the
                                            -6-
    Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 12 of 15



circumstances existing at the time.

       20.       When viewed from the perspective of Walmart at the time of the acts or

omissions, the acts or omissions of Walmart involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. Moreover,

Walmart had actual subjective awareness of the risks involved, but nevertheless proceeded

with conscious indifference to the rights, safety, or welfare of others. Consequently,

Walmart is liable to Plaintiff for exemplary damages.

                                              VII.
                                            Damages

Survival Statute

       21.       This suit is brought, in part, by Plaintiff, as the surviving child of JULIA

HAYNES, Deceased, to recover damages from the Defendant for the wrongful death of

J ULIA HAYNES,Deceased, under the terms and provisions of V.T.C.A., Civil Practice and

Remedies Code Sec. 71.021, commonly referred to as the Survival Statute, for any claims

which could have been brought on her own behalf, but for her death as a result of her

injuries, which were occasioned by the negligence of the Defendant in causing the events

as described herein.

Wrongful Death Claim

       22.       Plaintiff is the surviving child of JULIA HAYNES, Deceased, and is a

recognized statutory beneficiary under the Texas Wrongful Death Act, Texas Civil Practices

& Remedies Code Ann.§ 71.01, et seq.(Vernon*s Supp. 1990). She lost her mother. With

this loss she has suffered and will continue to suffer substantial damages, which include

the following:

                 a.     PECUNIARY LOSS meaning the loss of the care, maintenance,
                        support, services, advice, counsel, and reasonable contributions of a
                                                -7-
    Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 13 of 15



                        pecuniary value, excluding loss of inheritance that, in reasonable
                        probability, they would have received from her mother, JULIA
                        HAYNES, Deceased, had she lived.

               b.       LOSS OF COMPANIONSHIP AND SOCIETY, meaning the loss of the
                        positive benefits flowing from the love, comfort, companionship, and
                        society that, in reasonable probability, they would have received from
                        her mother, JULIA HAYNES, Deceased, had she lived; and

              c.        MENTAL ANGUISH meaning the emotional pain, torment, and
                        suffering experienced by her because of the death of her mother,
                        J ULIA HAYNES, Deceased.

       23.     For all of the above, Plaintiffs, the surviving child of JULIA HAYNES,

Deceased,seeks damages of and from the Defendant in an amount within the jurisdictional

limits of this Court.

       C.      Gross Negligence/Malice

       24.     The actions of the Defendant were so heedless and showed such a reckless

disregard for the right of others affected by them, and particularly in this instance, as to

constitute gross negligence and malice as defined by law. Such heedless and reckless

disregard is more than momentary thoughtlessness, inadvertence or error in judgment.

The acts and/or omissions of said Defendant as specifically complained of herein were the

result of conscious indifference to the rights, welfare, and/or safety to your Plaintiff.

Accordingly, because of such gross negligence and malice, Plaintiff further sues for

exemplary and punitive damages in an amount within the jurisdictional limits of the Court.

       D.     Prejudgment Interest

       25.     In addition to the above and foregoing allegations, Plaintiff further pleads that

she is entitled to prejudgment interest at the highest rate allowed by law.




                                               -8-
   Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 14 of 15



                                             VIII.
                                     Conditions Precedent

       26.    All conditions precedent have occurred, have been performed, have been

waived or have otherwise been excused.

                                             IX.
                                        Miscellaneous

       27.    Plaintiff respectfully reserves the right to amend and plead further as

necessary and as additional facts are uncovered.

                                              X.
                                        T.R.C.P. 47(c)


       28.    Pursuant to T.R.C.P. 47(c), Plaintiff herenow seeks monetary relief over

$250,000.00 but not more than $1,000,000.00.

                                             XII.
                                      RULE 193.7 NOTICE
      29.       Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives

actual notice to Defendant that any and all documents produced may be used against

Defendant at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents.


                                            XIII.
                                           Prayer

       WHEREFORE PREMISES CONSIDERED,Plaintiff asks that Defendant be cited to

appear and answer, and on final trial, that Defendant be held liable and judgment be

rendered for Plaintiff as follows:

      (a)     All actual, consequential, and special damages;

      (b)     Pre-judgment interest as provided by law;

                                             -9-
Case 4:21-cv-01726 Document 1-2 Filed on 05/25/21 in TXSD Page 15 of 15



  (c)   Punitive damages as provided by law;

 (d)    Post-judgment interest;

 (e)    Costs of Court; and,

 (f)    Such other and further relief, both general and special, legal and
        equitable, to which Plaintiff may show herself justly entitled.

                                  Respectfully submitted,

                                  THE TODD LAW GROUP, PLLC


                                  By: /s/ Jeffrey N. Todd
                                       Jeffrey N. Todd
                                       State Bar No. 24028048
                                       12929 Gulf Freeway, Suite 301
                                       Houston, Texas 77034
                                       Telephone: (832)243-4953
                                       Telecopier: (713) 583-7818
                                       jeffRjefftoddlaw.com

                                           ATTORNEYS FOR PLAINTIFF




                                    -10-
